 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     JOSEPH BOWERS
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                                 ******

11   UNITED STATES OF AMERICA,                             Case No.: 1:17-CR-00075-3 LJO-SKO
12                  Plaintiff,                             STIPULATION AND ORDER TO
13          v.                                             CONTINUE SENTENCING

14
                                                           Date: January 22, 2019
15   JOSEPH BOWERS,                                        Time: 8:30 a.m.
                                                           Courtroom: 4
16                  Defendant.                             Hon. Lawrence J. O’Neill
17
18   TO:    THE HONORABLE COURT AND TO THE UNITED STATES ATTORNEY:
19          Defendant, JOSEPH BOWERS and through his attorney of record, Anthony P. Capozzi,
20   and the United States Attorney by and through its representative Melanie Alsworth, hereby
21   stipulate as follows:
22          1.      By previous order, this matter was set for sentencing on January 22, 2019, at 8:30
23   a.m.
24          2.      The parties agree and stipulate that Defendant requests this court to continue the
25   sentencing until February 25, 2019, at 9:30 a.m.
26          3.      The parties agree and stipulate, and request that the Court find the following:
27                  a. The Defendant pled guilty on October 9, 2018.
28                  b. Parties need additional time to prepare and object to the Pre-Sentence



                                                          1
                                   STIPULATION AND ORDER TO CONTINUE SENTENCING
                                         CASE NO.: 1:17-CR-00075-3 LJO-SKO
 1            Investigation Report.
 2                   c. The Government does not object to this continuance.
 3            4.     Additionally, the parties also agree to amend the briefing schedule as follows:
 4   Pre-Sentence Investigation Report is due on January 8, 2019, Informal objections are due on
 5   January 23, 2018, and Formal objections are due on February 5, 2018.
 6   IT IS SO STIPULATED.
 7
 8                                                Respectfully submitted,

 9    DATED:        November 27, 2018       By: /s/Anthony P. Capozzi
                                                ANTHONY P. CAPOZZI
10                                              Attorney for Defendant JOSEPH BOWERS
11
12
      DATED:        November 27, 2018       By: /s/Melanie L. Alsworth
13                                              MELANIE L. ALSWORTH
                                                Assistant United States Attorney
14
15
16
                                                   ORDER
17
              For reasons set forth above, the continuance requested by the parties is granted for good
18
     cause.
19
              IT IS ORDERED that the sentencing currently scheduled for January 22, 2019, at 8:30
20
     a.m. is continued to February 25, 2019, at 9:30 a.m., the Pre-Sentence Investigation Report is
21
     due on January 8, 2019, Informal objections are due on January 23, 2018, and Formal Objections
22
     are due on February 5, 2018.
23
24
     IT IS SO ORDERED.
25
26      Dated:      November 28, 2018                          /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
27
28



                                                          2
                                   STIPULATION AND ORDER TO CONTINUE SENTENCING
                                         CASE NO.: 1:17-CR-00075-3 LJO-SKO
